 


109 HR 1150 IH: To amend the Internal Revenue Code of 1986 to provide a credit to individuals for certain long-term care expenses.
U.S. House of Representatives
2005-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1150 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2005 
Ms. Ginny Brown-Waite of Florida introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a credit to individuals for certain long-term care expenses. 
 
 
1.Credit for certain long-term care expenses 
(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is amended by inserting after section 25B the following new section: 
 
25C.Long-term care expenses 
(a)In generalIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter the amount of the specified long-term care expenses paid or incurred by the taxpayer during the taxable year. 
(b)LimitationThe amount of specified long-term care expenses taken into account under subsection (a) with respect to any taxpayer for any taxable year shall not exceed $1,000 ($2,000 in the case of joint return). 
(c)Specified long-term care expensesFor purposes of this section, the term specified long-term care expenses means— 
(1)premiums for coverage of the taxpayer or the taxpayer’s spouse or dependents under any qualified long-term care insurance contract (as defined in section 7702B(b)), and 
(2)amounts paid or incurred, not compensated for by insurance or otherwise, for qualified long-term care services (as defined in section 7702B(c)) for the taxpayer or the taxpayer’s spouse or dependents. 
(d)Special rules 
(1)Denial of double benefitNo deduction shall be allowed under this chapter for any amount taken into account in determining the credit under this section. 
(2)Insurance which covers other individualsFor purposes of this section, rules similar to the rules of paragraphs (3) and (4) of section 21(e) shall apply with respect to any qualified long-term care insurance contract under which amounts are payable for coverage of an individual other than the taxpayer or the taxpayer’s spouse or dependents. 
(3)Certain payments to relatives not taken into accountFor purposes of this section, rules similar to the rules of section 213(d)(11) shall apply.. 
(b)Clerical amendmentThe table of sections of such subpart is amended by inserting after the item relating to section 25B the following new item: 
 
 
Sec. 25C. Long-term care expenses. 
(c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred in taxable years beginning after the date of the enactment of this Act.  
 
